This is an appeal from an order of the Circuit Court denying a motion to dismiss appellee's bill and granting a temporary injunction restraining the enforcement of an ordinance recently adopted by the appellant City of Miami Beach which in effect prohibits the bulk storage of gasoline and other petroleum products anywhere in the City of Miami Beach, North of the Government channel.
The interlocutory order appealed from will be and the same is hereby affirmed on the authority of the decision this day made in the case of City of Miami Beach, et al., v. The Texas Company.
Affirmed.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.